                      Case 1:20-cv-10510-LGS Document 14 Filed 02/12/21 Page 1 of 2




                                               THE CITY OF NEW YORK
JAMES E. JOHNSON                              LAW DEPARTMENT                                       JORGE M. MARQUEZ
Corporation Counsel                               100 CHURCH STREET                                           Senior Counsel
                                                  NEW YORK, NY 10007                                   Phone: (212) 356-2336
                                                                                                         Fax: (212) 356-3558
                                                                                               Email: jmarquez@law.nyc.gov

                                     The application is GRANTED in part. By March 17, 2021, Defendants shall answer,
                                     move or otherwise respond to the Complaint. The parties' attention is directed to
        February 11, 2021            the requirement for pre-motion letters per the Individual Rules. No further
                                     extensions will be granted absent extraordinary circumstances. The Court does not
                                     ordinarily extend the initial pre-trial conference past the answer deadline. Because
        VIA E.C.F.                   Defendants are waiting for Plaintiff's BOP medical records, the initial pre-trial
        Honorable Lorna G. Schofield conference scheduled for February 18, 2021, at 11:00 a.m., is adjourned to March
        United States District Judge 4, 2021, at 11:00 a.m., on the following conference call line: 888-363-4749, access
        United States District Court code: 558-3333. The time of the conference is approximate but the parties shall be
        Eastern District of New York ready to proceed by that time.
        500 Pearl Street             SO ORDERED
        New York, New York 10007 Dated: February 12, 2021
                                             New York, New York
                 RE:      John O’Sullivan v. City of New York, et al.,
                          20 Civ. 10510 (LGS)

        Your Honor:

                        I am a Senior Counsel in the Special Federal Litigation Division of the New York
        City Law Department and the attorney representing defendant City of New York (“the City”) in
        the above referenced action. For the reasons set forth below, City respectfully requests that the
        time for the City to file a responsive pleading to the Complaint be extended from February 15,
        2021, to March 17, 2021. This is the City’s second request for an extension of time to respond to
        the Complaint and the Plaintiff’s counsel, Samuel C. DePaola, consents to this request. City
        notes that the Court granted in part and denied in part the original extension request. (See E.C.F.
        No. 12) Given that the proposed answer filing deadline would be after the scheduled February
        18, 2021 conference date (E.C.F. No. 9), City also request to adjourn the Initial Conference until
        after March 17, 2021, at a date and time that is convenient for the Court. City notes that the
        Plaintiff’s counsel also consents to this adjournment request.

                        On January 22, 2021, Defendant received the Plaintiff’s executed medical release
        concerning this matter. Once received, Defendant requested the Plaintiff’s medical records
        shortly thereafter and is still awaiting receipt of said medical records. Defendant adds that, prior
        to January 22, 2021, the undersigned requested documents related to the alleged incident from
        the New York City Department of Correction (“D.O.C.”). The undersigned, however, has not
        received documents related to this matter as of the date of this application. Relatedly, the
          Case
undersigned   has1:20-cv-10510-LGS    Document
                    not received documents      14 Filed
                                           concerning    the 02/12/21   Page
                                                              individually   2 of 2defendant,
                                                                           named
Correction Officer D’Arco Jr., which has delayed our Office’s ability to assume his legal
representation in accordance with New York General Municipal Law § 50(k). The undersigned
was informed by D.O.C. that documents pertaining to this matter would be received in the next
weeks.

               Consequently, and in order to comply with the ethical requirements reflected in
Rule 11(b) of the Federal Rules of Civil Procedure, City respectfully requests a second extension
of time to file a response to the Complaint, from February 15, 2021, to March 17, 2021. The
City also requests to adjourn the Initial Conference to a date after March 17, 2021, that is
convenient for the Court.




              Thank you for your consideration herein.

                                                    Respectfully submitted,

                                                    Jorge Marquez /S/
                                                    Jorge M. Marquez
                                                    Senior Counsel
                                                    Special Federal Litigation Division

cc:    VIA E.C.F.
       All counsel of record.




                                               2
